Citation Nr: 0116850	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  01-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the right fifth metatarsal, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1946 to December 
1947, and from January 1948 to June 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 RO rating decision that denied an increased 
evaluation for residuals of fracture of the right fifth 
metatarsal (rated 10 percent under diagnostic code 5284).  
The veteran submitted a notice of disagreement in April 2001, 
and the RO issued a statement of the case in May 2001.  The 
veteran submitted a substantive appeal in May 2001.


REMAND

In his substantive appeal, the veteran requested a hearing 
before a member of the Board at a local VA office.  The 
record does not reflect that the veteran has been afforded an 
opportunity for such a Board hearing.

In view of the above, the case is remanded to the RO for the 
following actions:

The veteran should be scheduled for a 
hearing before a member of the Board at 
the RO in accordance with the provisions 
of 38 C.F.R. § 20.704 (2000).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




